DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Final Office Action in response to the amendment filed on 07/14/2022.  
Claims 1, 8 and 15 have been amended.  Claims 1-21 are presented for examination, with claims 1, 8 and 15 being independent.

Note: As per claim 15, the recited “computer-readable storage medium” is defined in Specification paragraph [0068] as a physical or tangible storage device (i.e. computer-readable storage media 924 is a physical or tangible storage device used to store program code 918 rather than a medium that propagates or transmits program code 918) is limited to statutory subject matter.  Therefore, rejections on statutory basis does not deem necessary.

Claim Rejections - 35 USC § 112
The rejection to Claims 4-7, 11-14 and 18-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Remarks/arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8 and 15
             Independent claims 1, 8 and 15 recite:
encod(ing) identified features in a number of electronic user reports in a database to form a number of binary vectors; 
creat(ing) a binary matrix using the number of binary vectors, wherein each row of the binary matric represents a different user report and each column of the binary matrix represents a different available feature, and wherein a 1 is placed in each cell of the binary matrix that matches a feature present in a user report; 
calcula(ting) cosine similarities of user reports represented in the binary matrix; 
creat(in)g a similarity matrix, wherein each row and column of the binary matrix represents a different user report, and wherein the cosine similarities of the user reports are placed in corresponding cells of the similarity matrix; 
cluster(ing) the user reports in the similarity matrix into report clusters according to the cosine similarities; 
identify(ing) features common to user reports in each report cluster; 
determin(ing) an intent of each report cluster by mapping patterns of the common features in each report cluster, wherein the intent of each report cluster is intent of creating reports in each report cluster; and 
label(ing) an intent of each report cluster according to the common features.

The limitations of encod(ing) …, creat(ing) …, cluster(ing)…,  identify(ing) …, determin(ing) …,  label(ing)…, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  In particular, the claims recite additional elements, “A computer-implemented”,  “processors”,  “a storage device”, “a computer-readable storage medium,” to perform the steps in the claims. These are generic computer components. The computer under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

The limitation of calcula(ting) … correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the cosine similarities of user reports represented in the binary matrix are mathematical correlations.   Caculat(ing) user reports by using cosine similarities therefore falls within the “Mathematical concepts” grouping of abstract ideas.  

Claims 2-7, 9-14 and 16-21
The limitations as recited in claims 2-17, 9-14 and 16-21 are simply describe the concepts of clustering data.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-17, 9-14 and 16-21 are directed to abstract idea and are not patent eligible.	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al., US Patent 8352465 (hereinafter Jing), in view of Perona et al., US 9,092,458 (hereinafter Perona),  and further in view of Grokop et al., US 2014/0129560 (hereinafter Grokop).

Regarding claim 1, Jing discloses, A computer-implemented method of latent intent clustering, the method comprising:
using a number of processors to perform the steps of: 
encoding identified features in a number of electronic user reports in a database to form a number of binary vectors (e.g. The image search results identify corresponding image resources relevant to the received image query. For example, a search system can include a ranking engine that ranks image search results responsive to a received query according to one or more criteria, e.g. image features, Jing: col. 4, lines 10-35.   According to Jing, search results have been identified from resources include varying types of content including documents, text, images, video, and audio.  Therefore, the sources have been interpreted as database; and search results, can be electronic documents, have been interpreted as electronic user reports.  The system defines a set of minimum similarity thresholds ranging from zero to one, as number of binary vectors, where one is exactly similar and zero is completely dissimilar to generate a similarity matrix generally includes an NxN matrix of image results where each entry in the matrix is a similarity value associating two images, e.g. 0 and 1, Jing: col. 1, lines 18-27, col. 5, lines 33-45 and col. 10, lines 42-47); 
creating a binary matrix using the number of binary vectors, wherein each row of the binary matric represents a different user report and each column of the binary matrix represents a different available feature, and wherein a 1 is placed in each cell of the binary matrix that matches a feature present in a user report (e.g. the system uses binary system data (e.g., data used to build a dendrogram) and domain knowledge to generate a particular clustering precision. For example, the system defines a set of minimum similarity thresholds ranging from zero to one, where one is exactly similar and zero is completely dissimilar. A similarity matrix generally includes an NxN matrix of image results where each entry in the matrix is a similarity value associating two images, e.g. 0 and 1, Jing: col. 5, lines 33-45 and col. 10, lines 42-47); 
calculating cosine similarities of user reports represented in the binary matrix (e.g. the system computes the similarity metrics, e.g. binary matrix, according to one or more similarity metrics for the images identified by the search results. The similarity metrics can be based on features of the images, Jing: col. 5, lines 46-52 and col. 10, lines 42-47); 
creating a similarity matrix, wherein each row and column of the binary matrix represents a different user report, and wherein the cosine similarities of the user reports are placed in corresponding cells of the similarity matrix (e.g. A similarity matrix generally includes an NxN matrix of image results where each entry in the matrix is a similarity value associating two images, e.g. 0 and 1, Jing: col. 5, lines 33-45 and col. 10, lines 42-47); 
clustering the user reports in the similarity matrix into report clusters according to the cosine similarities (e.g. The system generates a hierarchical cluster of image search results using the similarity matrix and according to a particular clustering technique, Jing:  col. 6, lines 29-49); 
identifying features common to user reports in each report cluster (e.g. An image similarity graph is generated based on common features between images, Jing: col. 7, lines 13-20); 
Jing does not directly or explicitly disclose:
determining an intent of each report cluster by mapping patterns of the common features in each report cluster, wherein the intent of each report cluster is intent of creating reports in each report cluster.
Perona teaches:
determining an intent of each report cluster by mapping patterns of the common features in each report cluster, wherein the intent of each report cluster is intent of creating reports in each report cluster (e.g.  Although each of the N images generally appears in a single cluster (one group of group A-group F) based on maps the coordinates of features of one image to the coordinates of the corresponding features in the other image, Perona: col. 8, lines 39-53, images that have high similarity to two or more images in different groups/clusters, as an intent of each report cluster, may be duplicated and clustered together with multiple groups in the results page, Perona: col. 9, lines 5-36 ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of Grouping of image search results as disclosed by Jing to include system and method for managing search results including graphics as taught by Perona to provide substantially the same results with significant computational savings.
Jing in view of Perona does not directly or explicitly disclose:
labeling an intent of each report cluster according to the common features.
	Grokop teaches:
labeling an intent of each report cluster according to the common features (e.g. a context modeling module communicatively coupled to the clustering module and the statistics module and configured to assign context labels to one or more of the set of clusters based on the statistical features and inferences, Grokop: abstract , [0009], [0147] and Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of Grouping of image search results as disclosed by Jing in view of Perona to include system and method for applying and using context labels for data clusters as taught by Grokop to reducing errors associated with rapidly switching between different context inferences.

Jing does not disclose claim 2.  Regarding claim 2, Grokop further teaches: 
receiving input from a user to create a new user report (e.g. The process 1200 can be altered, e.g., by having stages added, removed, rearranged, combined, and/or performed concurrently, Grokop: [0148]); 
determining an intent of the new user report according to features of the new user report (e.g. At stage 1202, a context model is retrieved, Grokop: [0149]);
identifying a report cluster labeled with an intent that matches the intent of the new user report (e.g. At stage 1206, a cluster of the context model that is representative of the data points obtained at stage 1204 is determined, Grokop: [0151]); and
providing the user with suggested features for the new user report according to features in the identified matching report cluster (e.g. find the cluster with the closest matching model to the current data and output its label as the inferred context, Grokop: [0068]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of Grouping of image search results as disclosed by Jing to include system and method for applying and using context labels for data clusters as taught by Grokop to reducing errors associated with rapidly switching between different context inferences.

Regarding claim 3, Jing further discloses, wherein clustering the user reports comprises:
calculating an average cosine similarity for each user report represented in the similarity matrix (e.g. the system typically computes the similarity based on the total number of matches normalized by the average number, Jing: col. 6, lines 11-13, col. 7, line 65 thru col. 8, line 6); and
clustering together user reports that have cosine Similarities greater than their respective average cosine Similarities (e.g. the highest similarity value represents the canonical image for an image cluster, Jing: col. 8, line 1-6). 

Regarding claim 4, Jing further discloses, wherein encoding the features of each user report comprises one-hot encoding the fields in the user report (e.g. The array of image clusters are generated in response to an image search query entered into a search field, Jing: col. 20, line 66 thru col. 21, line 4 and Fig. 8A).

Regarding claim 5, Jing further discloses, wherein encoding the features of each user report comprises:
decomposing equations of a number of filters in the user report to produce decomposed filters; and one-hot encoding the decomposed filters (e.g. visual filters can be used to re-rank image search results. These "visual filters" are generally learned from the top 1,000 search results using probabilistic graphical models (PGMs) to capture the higher order relationship among the visual features, Jing: col. 10, line 66 thru col. 11, line 3).

Regarding claim 6, Jing further discloses, wherein encoding the features of each user report comprises:
decomposing equations of a number of custom fields in the user report to produce decomposed custom fields; and one-hot encoding the decomposed custom fields (e.g. Similarity can be calculated, for example, using color, texture, shape, or other image-based signals. In some implementations, image metadata is used in calculating similarity. For example, metadata identifying a location where or time when the image was captured, external information including text associated with the image (e.g., on a webpage), or automatically extracted metadata such as facial identification, Jing: col. 5, lines 46-56).

Regarding claim 7, Jing further discloses, wherein encoding the features of each user report comprises one-hot encoding a title and description (e.g. In some implementations, image metadata is used in calculating similarity. For example, metadata identifying a location where or time when the image was captured, external information including text associated with the image (e.g., on a webpage), or automatically extracted metadata such as facial identification, Jing: col. 5, lines 46-56).

Claims 8-14 recite, A system for latent clustering, the system comprising steps are similar to subject matter of claims 1-7.  Therefore, claims 8-14 have been rejected by the same reasons as indicated in claims 1-7.

Claims 15-21 recite, A computer program product for latent intent clustering, the computer program product comprising steps are similar to subject matter of claims 1-7.  Therefore, claims 15-21 have been rejected by the same reasons as indicated in claims 1-7.

Response to Arguments
Applicant’s argument with regard to rejection of claims 1-21 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of claim 1 and all of the relevant factors with respect to the claim as a whole, it is directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The amended limitation “determining”, does not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
In particular, the claims recite additional elements,  “A computer-implemented”,  “processors”,  “a storage device”, “a computer-readable storage medium,”  to perform the steps in the claims. These are generic computer coponents.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.
 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 .

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/17/2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153